Citation Nr: 1630673	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  06-17 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for residuals of right hand injury with skin graft.

4.  Entitlement to service connection for a back disorder.

5.  Entitlement to service connection for residuals of a gunshot wound to the chest, including a residual scar.

6. Entitlement to service connection for a disability manifested by shortness of breath.

7.  Entitlement to service connection for fatigue, including due to an undiagnosed illness.

8.  Entitlement to service connection for aching joints, including due to an undiagnosed illness.

9.  Entitlement to service connection for muscle cramps, including due to an undiagnosed illness.

10.  Entitlement to service connection for memory loss, including due to an undiagnosed illness.

11.  Entitlement to service connection for residuals of contact dermatitis and pseudofolliculitis barbae.

12.  Entitlement to service connection for residuals of ringworm.

13.  Entitlement to service connection for residuals of sand flea bites.

14.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

15.  Entitlement to service connection for amyotrophic lateral sclerosis.

16.  Entitlement to nonservice-connected pension benefits.

17.  Entitlement to special monthly pension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from May 1989 to March 1992.  

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) above.  

The Board notes that, in addition to the paper claims file, the Veteran has electronic claims files located on Virtual VA and the Virtual Benefits Management System (VBMS) paperless claims processing systems.  A July 2016 review of VBMS reveals VA and private treatment records dated from July 2014 to June 2015, while the documents in VVA are duplicative of evidence in the paper claims file.

For reasons discussed below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Review of the record reveals the Veteran was incarcerated during the pendency of this claim and appeal.  

On his May 2006 and August 2013 substantive appeals, submitted via VA Form 9, the Veteran requested a BVA hearing at his local VA office, i.e., a Travel Board hearing.  

In January 2008, the RO sent him a letter notifying him that, because he was incarcerated, a hearing would not be scheduled unless the correctional facility committed to transporting him to the RO for the hearing.  The Veteran was asked to respond in 30 days, after which he requested a satellite hearing if the technology was available.  Otherwise, the Veteran requested that his appeal continue to be processed.  See January 2008 statement from the Veteran.  In October 2008, the RO certified the Veteran's appeal to the Board, noting that a hearing was requested but not provided because the Veteran was incarcerated and not permitted to travel to the RO.  

In September 2012, the Board remanded the Veteran's appeal in order for the RO to notify the Veteran of the availability of alternatives to his personal appearance at the RO due to his incarceration, including having someone else hold power of attorney for him to act as a representative at the hearing.  The Board directed that, if power of attorney was designated, the RO should schedule a hearing with the designated person.  

In October 2012, the RO sent the Veteran a letter notifying him of alternatives to his personal appearance at the requested hearing, after which he submitted a statement requesting that a hearing be scheduled with a family member to represent him.  

Thereafter, the Veteran was scheduled a Board video conference hearing on March 2014, but he failed to appear for the scheduled hearing and the appeal was returned to the Board for adjudication.  

In June 2016, the Veteran, through his representative, submitted a statement stating that he has been released from incarceration and would like to be scheduled for a Board video conference hearing.  

Given the extenuating circumstances in this case, the Board finds the Veteran has provided good cause to reschedule the hearing.  As such, a remand is required in order to afford the Veteran a video conference hearing as to all issues on appeal, in accordance with his request.  See 38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. § 20.700(a), 20.904 (2015).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video conference hearing before a Veterans Law Judge, as per the Veteran's request, in accordance with the procedures set forth at 38 C.F.R. § 20.700(a) , 20.704(a) (2015), and as the docket permits.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



	_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




